            Case 1:20-cv-01256-DAD-SAB Document 12 Filed 12/04/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES, et al.,                               Case No. 1:20-cv-01256-NONE-SAB

10                    Plaintiffs,                         ORDER DIRECTING CLERK OF COURT
                                                          TO ASSIGN DISTRICT JUDGE FOR
11           v.                                           PURPOSES OF CLOSING CASE AND
                                                          ADJUST THE DOCKET TO REFLECT
12   HAL HAYS CONSTRUCTION, INC., et al.,                 VOLUNTARY DISMISSAL PURSUANT TO
                                                          RULE 41(a) OF THE FEDERAL RULES OF
13                    Defendants.                         CIVIL PROCEDURE

14                                                        (ECF No. 11)

15

16          On December 4, 2020, a stipulation was filed dismissing this action with prejudice and

17 with each party to bear its own costs and fees. In light of the stipulation of the parties, this action

18 has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688,

19 692 (9th Cir. 1997), and has been dismissed with prejudice and without an award of costs or
20 attorneys’ fees.

21          Accordingly, the Clerk of the Court is HEREBY DIRECTED to assign a district judge to

22 this case for the purpose of closing the case and then to adjust the docket to reflect voluntary

23 dismissal of this action pursuant to Rule 41(a).

24
     IT IS SO ORDERED.
25

26 Dated:      December 4, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
27

28

                                                      1
